DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 01/21/2020.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 17) are directed to managing and processing of data (e.g. hashing and mapping data; extracting data form interactions, making inferences about the data). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when extracting data from interactions between the customers and agents are executed. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –processor, computer readable medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0077) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processor, computer readable medium. When considered individually, the processor, computer readable medium claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0136]) “Extracting a voice signature may be performed using any well known technique, such as a fast Fourier transform (FFT) technique.” [0218] “Numerous other general purpose or special purpose computing devices environments or configurations may be used. Examples of well known computing devices, environments, and/or configurations that may be suitable for use include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, network personal computers (PCs), minicomputers, mainframe computers, embedded systems, distributed computing environments that include any of the above systems or devices, and the like. ” ([0224]) “Computing device 3700 may contain communication connection(s) 3712 that allow the device to communicate with other devices. Computing device 3700 may also have input device(s) 3714 such as a keyboard, mouse, pen, voice input device, touch input device, etc. Output device(s) 3716 such as a display, speakers, printer, etc. may also be included. All these devices are well known in the art and need not be discussed at length here.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3, 4, 11, 12, 18 directed to iteratively determining the estimated user metrics using a neural networks.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 5-8, 10, 13-16, 19, 20 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20140089334, Adibi, et al.

Referring to Claim 1, Adibi teaches a method of segmentation in a data management platform (DMP), the method comprising: hashing and mapping data to form a plurality of fingerprints corresponding to a plurality of customers, wherein each fingerprint corresponds to a different customer (
Adibi: Sec. 0038, These unique data points can be referred to as elements 402, as shown in FIG. 4. The system represent data as segments 404 (e.g., groups of elements) and types 406 (e.g., segment of evidence). Segments 404 and types 406 are then combined via suitable algorithms to form individual DNAs 502 (e.g., binary assignments) and signature 504 (e.g., zero to 100 score assignments), as shown in FIG. 5.
Adibi: Sec. 0039, The signatures 504 and DNAs 502 are then clustered together into baskets of potential combinations of features (FIG. 5). In this example, the system clusters the data points 506 into 200 baskets 602 each of which is defined by, for example, 250,000 related data entries/features. For example, every person in Basket 1 has a high likelihood of liking McDonalds, Pepsi, driving a BMW, and being a single male.
Adibi: Sec. 0041, The system can also determine the answer to a question posed by a customer. As shown in FIG. 8, a user 802 (e.g., Sprint) wishes to find out the social propensity 808 of a set of its customers 810 for the purposes of pitching mobile phone services to them. This can be performed via determining a score 806 for each customer, which represents his/her social propensity, based on the fingerprint determination done in FIG. 7.);
Adibi Fig. 6-8; Sec. 0039-0041 describes the mapping and segmenting of data that are link to different customer’s fingerprint data.

separating the fingerprints from each other (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.
Adibi: Sec. 0048, Layer 901 can include possible social media IDs, phone numbers, emails and any type of information which might be used for identification can be stored in this layer. This layer can be physically separated from the rest of the application and data storage for responsible aggregation and privacy concerns.);
Adibi describes the extracting of information which includes layering of data that includes separating of DNA data.

extracting data from interactions between the customers and a plurality of agents (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.
Adibi: Sec. 0040, With the information extraction, data mining, and text mining steps now finished, the system is ready to classify new data, as shown in FIG. 7. A newly arrived data vector representing a new individual or a group is projected onto the baskets 602 in FIG. 6, and the degree to which the new data vector belongs to each basket is then determined, and a corresponding fingerprint vector 702 is computed based on the projection results. In this example, the newly arrived data vector (Fingerprint A) has a high likelihood of falling in Basket 1 (71%)
Adibi: Sec. 0041, The system can also determine the answer to a question posed by a customer. As shown in FIG. 8, a user 802 (e.g., Sprint) wishes to find out the social propensity 808 of a set of its customers 810 for the purposes of pitching mobile phone services to them. This can be performed via determining a score 806 for each customer, which represents his/her social propensity, based on the fingerprint determination done in FIG. 7.);
Adibi describes the extracting of information when customers are interacting with agents view questions.

augmenting and enriching the data (
Adibi: Sec. 0027, Profile builder 103 can be configured for standardization (e.g., to standardize various formats of information such as addresses), field approximation (e.g., to infer and predict a field such as the name of the city from the zip code), field matching (e.g., to match two different source of information to each other), linking profiles (e.g., to infer who is connected to who, or which entity is connected to which entity), data enrichment (e.g., to predict demographic features from current data points if its not available), network building (e.g., to discover who is strongly connected to who and eventually make a network of people), profiling (e.g., to extract, discover, maintain and updates entities' profiles) subsystems, and the like.
Adibi: Sec. 0034, The profile builder 103 in this way thus enriches the data, and builds a network and complete data profile. It then passes the profiles to the text mining 104 and data mining 105 systems for discovery and learning of patterns, sentiment analysis, life state analysis, classification, optimization, similarity measurement, fingerprint extraction, link discovery, URL labeling and interpretation. The output 106 of this flow is then ready and displayed in a GUI frontend 107, either in raw form or further processed or correlated form. The engineering and architecture system is the implementation side of systems 101 through 108 and includes various features, such as real time scoring, real time social monitoring, a knowledgebase, and a database.);
making inferences about the data (
Adibi: Sec. 0007, identifying the entity through processing, summarizing, abstracting, generalizing, discovering, and inferring information from a plurality of databases including publicly available data, private purchased data, private data provided by others, and derived data from public or private data.);

generating at least one segment for each customer (
Adibi: Sec. 0038, These unique data points can be referred to as elements 402, as shown in FIG. 4. The system represent data as segments 404 (e.g., groups of elements) and types 406 (e.g., segment of evidence). Segments 404 and types 406 are then combined via suitable algorithms to form individual DNAs 502 (e.g., binary assignments) and signature 504 (e.g., zero to 100 score assignments), as shown in FIG. 5.).
Adibi describes the segmenting of data for each individuals DNA .


Referring to Claim 2, Adibi teaches the method of claim 1, further comprising receiving the data from a plurality of sources prior to the hashing and mapping (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.).
Adibi describes the extracting of information from received and input data, before segmenting and mapping was executed.


Referring to Claim 3, Adibi teaches the method of claim 1, wherein separating the fingerprints from each other comprises physically and logically separating the fingerprints from each other (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.
Adibi: Sec. 0048, Layer 901 can include possible social media IDs, phone numbers, emails and any type of information which might be used for identification can be stored in this layer. This layer can be physically separated from the rest of the application and data storage for responsible aggregation and privacy concerns.).
Adibi describes the extracting of information which includes layering of data that includes separating of DNA data.

Referring to Claim 4, Adibi teaches the method of claim 1, further comprising augmenting and enriching the data prior to making inferences about the data (
Adibi: Sec. 0027, Profile builder 103 can be configured for standardization (e.g., to standardize various formats of information such as addresses), field approximation (e.g., to infer and predict a field such as the name of the city from the zip code), field matching (e.g., to match two different source of information to each other), linking profiles (e.g., to infer who is connected to who, or which entity is connected to which entity), data enrichment (e.g., to predict demographic features from current data points if its not available), network building (e.g., to discover who is strongly connected to who and eventually make a network of people), profiling (e.g., to extract, discover, maintain and updates entities' profiles) subsystems, and the like.
Adibi: Sec. 0034, The profile builder 103 in this way thus enriches the data, and builds a network and complete data profile. It then passes the profiles to the text mining 104 and data mining 105 systems for discovery and learning of patterns, sentiment analysis, life state analysis, classification, optimization, similarity measurement, fingerprint extraction, link discovery, URL labeling and interpretation. The output 106 of this flow is then ready and displayed in a GUI frontend 107, either in raw form or further processed or correlated form. The engineering and architecture system is the implementation side of systems 101 through 108 and includes various features, such as real time scoring, real time social monitoring, a knowledgebase, and a database.).

Referring to Claim 5, Adibi teaches the method of claim 1, further comprising extracting the segments of each customer (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.
Adibi: Sec. 0038, These unique data points can be referred to as elements 402, as shown in FIG. 4. The system represent data as segments 404 (e.g., groups of elements) and types 406 (e.g., segment of evidence). Segments 404 and types 406 are then combined via suitable algorithms to form individual DNAs 502 (e.g., binary assignments) and signature 504 (e.g., zero to 100 score assignments), as shown in FIG. 5.
Adibi: Sec. 0043, Using the information extraction and mining system of FIG. 8, the system can provide a set of scores assigned to each feature and to each individual or group. The scores can directly represent or be interpreted as likelihood or probability, or an index, permitting transparent and readily understandable comparisons among individuals or groups.
Adibi describes the extracting of information which includes segmented data.


Referring to Claim 6, Adibi teaches the method of claim 1, further comprising creating a mapping of each segment (
Adibi: Sec. 0026, Information extraction system 102 can include subsystems to extract information from structured data (e.g., database, embedded database, or a simple tab separated file), unstructured data (e.g., text, short messages, news), geo-location data (e.g., information about the position of a person), links between people, events, and other features, as well as subsystems for crawling, mapping brands to social media data, mapping URLs and web sites to users, and the like.).
Adibi describes the extracting of information which includes the mapping of sectioned data.

Referring to Claim 7, Adibi teaches the method of claim 1, further comprising determining a distribution of each customer over each segment (
Adibi: Sec. 0023, discovering the entity's hidden attributes, features, characteristics, behaviors, and opinions, through processing, summarizing, abstracting, generalizing, discovering and inferring information from a wide variety of databases, such as publicly available data, private purchased data, private data provided by others, derived data from public or private data, and the like.).
Adibi describes the distribution and placement of data resulting in private and public data, which is similar to the Applicant’s specification at 0138.


Referring to Claim 8, Adibi teaches the method of claim 1, further comprising generating a customer DNA for each customer (
Adibi: Sec. 0038, These unique data points can be referred to as elements 402, as shown in FIG. 4. The system represent data as segments 404 (e.g., groups of elements) and types 406 (e.g., segment of evidence). Segments 404 and types 406 are then combined via suitable algorithms to form individual DNAs 502 (e.g., binary assignments) and signature 504 (e.g., zero to 100 score assignments), as shown in FIG. 5.
Adibi: Sec. 0039, The signatures 504 and DNAs 502 are then clustered together into baskets of potential combinations of features (FIG. 5). In this example, the system clusters the data points 506 into 200 baskets 602 each of which is defined by, for example, 250,000 related data entries/features. For example, every person in Basket 1 has a high likelihood of liking McDonalds, Pepsi, driving a BMW, and being a single male.).
Adibi describes the generating of customer DNA.
Claims 9-16 recite limitations that stand rejected via the art citations and rationale applied to claims 1-8.  Regarding at least one processor (
Adibi: Sec. 0057, All or a portion of the devices and subsystems of the illustrative embodiments can be conveniently implemented using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers, application processors, domain specific processors, application specific signal processors, and the like, programmed according to the teachings of the illustrative embodiments of the present invention, as will be appreciated by those skilled in the computer and software arts.);
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor (
Adibi: Sec. 0059, As stated above, the devices and subsystems of the illustrative embodiments can include computer readable medium or memories for holding instructions programmed according to the teachings of the present invention and for holding data structures, tables, records, and/or other data described herein. Computer readable medium can include any suitable medium that participates in providing instructions to a processor for execution. Such a medium can take many forms, including but not limited to, non-volatile media, volatile media, transmission media, and the like.);

Claims 17-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-8.  Regarding a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor (
Adibi: Sec. 0057, All or a portion of the devices and subsystems of the illustrative embodiments can be conveniently implemented using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers, application processors, domain specific processors, application specific signal processors, and the like, programmed according to the teachings of the illustrative embodiments of the present invention, as will be appreciated by those skilled in the computer and software arts.
Adibi: Sec. 0059, As stated above, the devices and subsystems of the illustrative embodiments can include computer readable medium or memories for holding instructions programmed according to the teachings of the present invention and for holding data structures, tables, records, and/or other data described herein. Computer readable medium can include any suitable medium that participates in providing instructions to a processor for execution. Such a medium can take many forms, including but not limited to, non-volatile media, volatile media, transmission media, and the like.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shottan, U.S. Pub. 2014/0279045, (teaches a Data Management Platform (DMP) framework functions to give marketers a complete picture of potential customer segments. The DMP supports various cookie space/domains, different types of partners, such as Data Providers (DPs) and Media Providers (MPs), and connects to the various inventory sources via a demand-side media platform and other Media Providers. A DMP has to handle a large amounts of audience data while ensuring that these audiences can be reached (i.e., capable of being act upon). A DMP relies on the ability for advertisers to find these audiences at the different inventory sources through the various partners so that media can be purchased to target the audiences. The need for identifying the users across all these platforms and partners remain a constant challenge. It is many DMP's goal in online advertisement to increase maintain and monitor audience reach.).
Soroca et al., U.S. Pub. 2013/0304581, (teaches on paragraph 0924 “an expected value calculation related to a mobile content may be segmented by a characteristic associated with a mobile communication facility. For example the expected value may be segmented by a characteristic including, but not limited to, a display capability, display size, display resolution, processing speed, audio capability, video capability, cache size, storage capability, memory capacity, and the like. In embodiments, the expected value may also be segmented by a mobile subscriber characteristic including, but not limited to, age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, user history, user transactions, geographic location, time, and the like. The segmented expected value may provide information relating to the expected value within a given segmentation”).
	Shah et al., W.O. Pub. 2012/024316, teaches a unified data management platform creates audience segments by combining proprietary and third party data, assists in determining what data to buy and how to manage all aspects of third party purchased data, controls data permissions by client, tracks data utilization, and attributes and reports data cost. The platform provides solutions that address how to leverage custom audience segments across multiple demand side platforms (DSPs) and multiple media channels, such as display, video, mobile, digital TV, and digital-out-of-home, and provides approaches that allow management of all aspects of Internet advertising from a custom domain.
Jisun An et al., Towards Automatic Persona Generation Using Social Media, https://ieeexplore.ieee.org/document/7592725, IEEE 4th International Conference on Future Internet of Things and Cloud Workshops, 2016 (discussing the monitoring of home appliances regarding power consumption).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624